BUSSEY, Presiding Judge.
Arthur T. Matheson, hereinafter referred to as defendant, entered a plea of guilty in the District Court of Oklahoma County, Oklahoma to the offense of Larceny of an Automobile and received a five (5) year suspended sentence on May 3, 1968. Said suspension was ordered revoked on May 14, 1971, and from said order of revocation, a timely appeal has been perfected to this Court.
Record reflects that the defendant, with counsel, knowingly and voluntarily entered a plea of guilty, and received a five (5) year suspended sentence, one condition of which was that he not violate any city, state or federal law. Evidence at the Revocation Hearing adduced that the defendant subsequently on March 17, 1969, was convicted in the federal court for the offense of Knowingly Transporting a Stolen Motor Vehicle in Interstate Commerce. We are of the opinion that the revocation proceedings were conducted within the guidelines set forth by this Court in the case of In re Collyar, Okl.Cr., 476 P.2d 354. The order revoking the suspension of judgment and sentence appealed from is affirmed.
BRETT, J., concurs.